Citation Nr: 0724165	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  02-10 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for eczema of the 
hands, arms and elbows, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

3.  Entitlement to Vocational Rehabilitation and Employment 
services under the provisions of Chapter 31, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from January 1984 to 
June 1989.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal of February 2002 and July 2002 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In May 2004, and again in February 2006, the Board remanded 
the veteran's claims for additional development.  Following 
further development of the record, the Appeals Management 
Center (AMC) continued its denial of the veteran's claims and 
returned these matters to the Board.  

A review of the veteran's vocational rehabilitation file 
reflects that in a June 2002 determination, the RO denied the 
veteran's application for Vocational Rehabilitation and 
Employment services.  In November 2002, the veteran filed a 
notice of disagreement (NOD).  The Board notes that the RO 
has not issued a statement of the case (SOC) in response to 
the veteran's NOD.  Consequently, the Board does not have 
jurisdiction to review the issue.  See 38 C.F.R. §§ 20.200, 
20.202 (2006). Nevertheless, the issue will be remanded with 
instructions to issue an SOC.  


FINDINGS OF FACT

1.  Under the criteria in effect prior to August 30, 2002, 
the veteran's eczema of the hands, arms and elbows has not 
been manifested by ulceration or extensive exfoliation or 
crusting, systemic or nervous manifestation; nor is the skin 
disorder exceptionally repugnant.  

2.  Under the criteria in effect since August 30, 2002, the 
veteran's eczema of the hands, arms and elbows has required 
constant or near-constant systemic therapy with 
immunosuppressive drugs during a 12-month period.  

3.  The veteran's service-connected eczema of the hands, arms 
and elbows is of such nature and severity as to prevent him 
from securing or following any substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating to 60 percent for eczema of the 
hands, arms and elbows have been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2006).

2.  The veteran is unemployable as a result of his service-
connected disability.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.15, 4.16(b) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claims on appeal 
has been accomplished.  

In this respect, through April 2002, May 2004, and February 
2006 notice letters, the veteran received notice of the 
information and evidence needed to substantiate his claims.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  Furthermore, the veteran was 
requested to submit relevant evidence in his possession in 
support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, the veteran was provided the content-
complying notice to which he was entitled.  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board finds the more 
detailed notice requirements set forth in 38 U.S.C.A. 
§§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the 
evidence or any response to VA's notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Here, following the notice letters 
to the veteran, his claim was readjudicated in April 2007.  
See Medrano v. Nicholson, ___ Vet. App. ___ 2007 WL 1201524, 
citing Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) 
(in order to cure a VCAA notice timing defect, a compliant 
notice must be issued followed by the readjudication of the 
claim.).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  Identified VA treatment records are associated with 
the claims file, and the veteran was provided a VA 
examination in October 2006 to assess the severity of his 
service-connected disability.  Otherwise, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, existing records pertinent to the 
claims that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Higher Rating for Eczema of the Hands, Arms, and Elbows

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran is currently receiving a 30 percent rating for 
eczema of the hands, arms and elbows.  The skin disorder is 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 for 
eczema.  The veteran filed his claim for an increased rating 
in January 2002.  

During the course of this appeal, the criteria for evaluating 
skin disorders were amended by a final rule that became 
effective on August 30, 2002.  See 67 Fed. Reg. 49,590 (July 
31, 2002).  The veteran was provided notice of the amended 
changes to the rating schedule, and the RO has evaluated the 
veteran's eczema of the hands, arms and elbows under both the 
former and revised versions of the rating criteria for skin 
disorders (see August 2003 SOC).  The Board will apply both 
the former and revised criteria to the veteran's claim.  
However, the revised criteria may not be applied to any time 
period prior to the effective date of the change.  See Wanner 
v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000.  

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002), allow for a 30 percent rating if there is exudation 
or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is assigned if there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestation, or if the disability is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (effective prior to Aug. 30, 2002).  A 50 percent rating 
is the highest available rating under diagnostic code 7806 in 
effect prior to August 30, 2002.  

A review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms that 
would warrant a higher disability rating under the former 
rating criteria.  

In this case, the veteran's eczema of the hands, arms and 
elbows has been noted as severe, and includes keratotic 
scaling plaques, crusting, confluent erythema, in addition to 
desquamation with prominent fissuring and erosions.  However, 
none of the outpatient treatment records or dermatological 
examination reports reflect that the veteran's skin disease 
has resulted in systemic or nervous manifestations, or that 
it is exceptionally repugnant.  

Therefore, notwithstanding the veteran's complaints, the 
Board finds that the veteran's eczema of the hands, arms and 
elbows does not more nearly approximate the criteria for a 
rating to 50 percent under the old criteria.  Thus, the 
veteran's service-connected skin disorder is properly rated 
as 30 percent disabling for constant exudation or itching, 
extensive lesions, or marked disfigurement under the rating 
criteria for skin disabilities in effect prior to August 30, 
2002.  

Pursuant to the revised criteria in effect since August 30, 
2002, under Diagnostic Code 7806, a 30 percent rating is 
warranted for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  For a 60 
percent rating, the evidence would need to show more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (effective August 30, 
2002).  A 60 percent rating is the highest available rating 
under this version of diagnostic code 7806.  

Here, the medical evidence simply does not reflect that the 
veteran's eczema the both hands, arms and elbows affects more 
than 40 percent of his entire body or more than 40 percent of 
exposed areas.  In the report of October 2006 VA examination, 
the examiner noted that the veteran's eczema of the hand, 
arms and elbows affected greater than 5 percent but less than 
20 percent of exposed areas, and less than 5 percent of the 
veteran's total body area.  

However, the Board does find that the medical evidence 
demonstrates constant or near-constant systemic therapy (oral 
medications and subcutaneous injections) consisting of 
immunosuppressive drugs required during the past 12-month 
period.  In this case, the evidence of record documents that 
between September 2002 and April 2005, the veteran was 
receiving systemic therapy with immunosuppressant drugs.  The 
drugs were administered orally or by injection and were noted 
to be cyclosporine (Gengraf), methotrexate, etanercept 
(Enbrel), and adalimumab (Humira).  From April 2005 to March 
2006, the medical evidence does not reflect whether the 
veteran was treated for eczema, but when he again was treated 
later in March 2006, his condition was apparently severe 
enough to again warrant systemic immunosuppressant therapy 
with Humira.  In the report of October 2006 VA examination, 
the veteran was noted to be taking both Humira and 
methotrexate.  

Therefore, during the appeal period, and resolving reasonable 
doubt in the veteran's favor, especially with respect to the 
severity of his problem during times when not treated with 
immunosuppressants, the medical evidence reflects that the 
veteran's disability was severe enough to require near-
constant systemic therapy with immunosuppressant drugs.  As 
such, under the revised rating criteria, the veteran's eczema 
of the hands, arms and elbows warrants a 60 percent rating.  
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2006).  

III.  TDIU

The Board notes that TDIU may be awarded where the schedular 
rating is less than total and when it is determined that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a) (2005).  Under § 4.16(a) if there is only 
one service-connected disability, it must be rated at 60 
percent or more.  If there are two or more disabilities, at 
least one of those disabilities must be rated at 40 percent 
or more, and the total combined rating must be 70 percent or 
more.  Disabilities of one or both of the lower extremities 
may be considered as one disability in applying the 
provisions of § 4.16(a).  In this case, the veteran's only 
service-connected disability is his eczema of the hands, arms 
and elbows.  As noted above, the Board has awarded a 60 
percent rating for eczema of the hands, arms, and elbows.  
Thus, the veteran meets the minimum requirements for 
consideration under 38 C.F.R. § 4.16(a).  

The veteran filed his claim for a TDIU in January 2002.  In a 
VA Form 21-8940 (Veteran's Application For Increased 
Compensation Based on Unemployability), the veteran 
identified having worked on and off between December 1995 and 
October 2001.  In particular, from December 1995 to November 
2000, the veteran held jobs as a restaurant manager.  From 
November 2000 to January 2001, the veteran worked as an 
electrician's helper.  From January 2001 to October 2001, the 
veteran managed a convenience store.  

A review of the medical evidence of record reflects a March 
2002 VA clinical record which noted the examiner's report 
that the veteran was unable to perform any work in food 
service involving the use of tools or any duties involving 
significant use of his hands, and that this would be the case 
for three months.  An April 2002 VA clinical record notes 
that the veteran, in terms of a vocation, would be unable to 
handle any volatile material.  In addition, he was unable to 
use his hands to perform any type of manual duties that 
involved carrying or any type of repeated friction to the 
hands.  

In May 2002, the veteran was notified that a VA 
rehabilitation counselor had determined that he was not a 
feasible candidate for vocational rehabilitation due 
primarily to his service-connected eczema of the hands, arms 
and elbows.  In this regard, a May 2002 VA memorandum 
regarding the veteran's feasibility for the program notes the 
following: 

[The veteran's] work history consisted of 
maintenance, mechanic, truck driving and fast 
food industry.  These occupations involved 
heavy use of ones hands which is no longer 
possible due to the severity of his hand 
condition . . .  I do not feel that his current 
level of functioning is at a level where we 
could expect probable job success.  He has 
difficulty with any activities involving the 
use of his hands to include brushing his teeth, 
eating, driving, getting dressed, bathing, 
writing, [and] typing.

In August 2002, the veteran was medically examined for 
purposes of Social Security Administration (SSA) benefits.  
The examiner at that time reported that as a result of his 
eczema, the veteran would have a difficult time using his 
hands.  

A report of March 2003 VA examination reflects the veteran's 
report that his skin condition became worse in 1997, and that 
an increase in symptoms comes in cycles, but that since 
September 2001 the lesions had been severe on both hands.  
The examiner noted that the veteran did have some impairment 
of occupational functioning due to his hands.  A subsequent 
report of October 2004 VA examination reflects the examiner's 
opinion that it was more likely than not that the veteran was 
unable to sustain gainful employment secondary to his 
service-connected eczema.  

In February 2006, the Board remanded the issue of TDIU for an 
additional medical opinion.  The Board noted in its remand 
that subsequent to the report of October 2004 VA examination, 
clinical records dated in December 2004 and January 2005 
reflected that the veteran was having increased 
symptomatology associated with his skin disease of his hands 
related to repair work and renovations he was undertaking at 
his home.  

Thereafter, in a report of October 2006 VA examination, the 
examiner, a physician's assistant, noted that he had reviewed 
the veteran's claims file.  He noted the veteran's report 
that his eczema of the hands, arms and elbows was manifested 
by monthly flair-ups consisting of cracking and bleeding of 
both hands and fingers.  The symptoms would last for three 
weeks.  The examiner noted that the veteran had some less 
symptoms for about one week per month.  Following a clinical 
evaluation, the examiner opined that it appeared that the 
veteran's eczema of the hands, arms and elbows prevented the 
veteran from being gainfully employed either physically or 
sedentarily.  In this regard, the examiner explained that the 
veteran required constant systemic immunosuppressive 
treatments, he had constant pain and discomfort in his hands, 
and that if he used his hands, then the palms of both hands 
would begin to bleed.  

The Board is aware that medical examinations need not be 
conducted by physicians.  See Cox v. Nicholson, 20 Vet. App. 
563 (2007).  However, an examination conducted by a 
physician's assistant must be supervised by a physician.  
With respect to the report of October 2006 VA examination, 
only the examining physician's assistant sign the examination 
report.  Nevertheless, the findings and opinion of the 
physician's assistant are consistent with other noted 
findings and opinions previously obtained from VA physicians.  
Thus, the Board finds the report of October 2006 VA 
examination probative of the claim on appeal.  

In the instant case, in light of the severity of the 
veteran's service-connected eczema of the hands, arms and 
elbows and the flair-up of the disorder and associated pain 
when the veteran uses his hands, the Board finds that the 
veteran cannot secure or follow a substantially gainful 
occupation requiring use of his hands.  In this regard, the 
medical evidence of record raises a reasonable doubt as to 
whether the veteran's service-connected eczema of the hands, 
arms and elbows precludes him from a gainful occupation.  
Furthermore, the Board finds compelling that a vocational-
rehabilitative assessment did not find the veteran a viable 
candidate for vocational training.  It is also evident that 
the veteran lacks skills or education beyond what is required 
for employment in a profession that would possibly require a 
limited use of a person's hands in performing his job.  

While the Board is aware that the veteran's disability did 
not preclude him from performing repairs and renovations on 
his home for a period of time, it is telling that such work 
resulted in an increase in symptomatology of the veteran's 
eczema of his hands.  Thus, it would appear that frequent 
flair-ups would occur on a regular basis in a profession 
requiring the veteran to use his hands.  Thus, given the 
severity of his disability, his vocational and educational 
experiences, and with reasonable doubt resolved in the 
veteran's favor, total disability for compensation based on 
unemployability of the veteran is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.16(b).  


ORDER

In accordance with rating criteria that became effective 
August 30, 2002, a rating to 60 percent for eczema of the 
hands, arms and elbows is granted, subject to the regulations 
governing the payment of monetary benefits.  

Entitlement to a TDIU rating is granted, subject to the 
regulations governing the payment of monetary benefits.  


REMAND

As noted in the Introduction above, in November 2002, the 
veteran filed an NOD with the denial of his application for 
Vocational Rehabilitation and Employment services.  By filing 
an NOD, the veteran has initiated appellate review of that 
claim.  The next step in the appellate process is for the RO 
to issue to the veteran an SOC summarizing the evidence 
relevant to that issue, the applicable legal authority, and 
the reasons that the RO relied upon in making its 
determination.  See 38 C.F.R. § 19.29 (2005); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  

The Board notes that this issue was previously remanded in 
February 2006 for an SOC.  In an April 2007 supplemental 
statement of the case (SSOC), the AMC noted the following:

A review of the case folder failed to find a 
notice of disagreement denial of vocational 
rehabilitation as indicated in the Remand (Page 
2).  The August 2002 VA Form (Appeal) indicated 
disagreement with the denial for TDIU.  None of 
the documents reviewed addressed disagreement of 
denial of vocational rehabilitation. . . . . In 
view of the lack of a disagreement for [the] 
denial of vocational rehabilitation, no Statement 
of the Case (SOC) was issued for denial of 
vocational rehabilitation.  

As noted in the February 2006 remand, the November 2002 NOD 
was located in the Vocational Rehabilitation file.  The AMC 
notes only that it reviewed the "case folder."  Thus, the 
Board is not exactly sure whether the "case folder" 
included review of the Vocational Rehabilitation file.  
Nevertheless, another review of the Vocational Rehabilitation 
file continues to reflect a VA Form 21-4138 (Statement in 
Support of Claim) in which the veteran disagrees with the 
denial of his application for Vocational Rehabilitation and 
Employment services.  A remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Consequently, the claim for Vocational Rehabilitative and 
Employment services must be remanded to the RO for the 
issuance of an SOC as to that issue.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a substantive appeal must be 
filed after an SOC is issued by the RO.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2006).

In view of the foregoing, this matter must be REMANDED for 
the following action:

The RO should issue to the veteran and 
his representative an SOC addressing the 
claim for entitlement to Vocational 
Rehabilitation and Employment services 
under the provisions of Chapter 31, Title 
38, United States Code.  Along with the 
SOC, the RO must furnish to the veteran 
and his representative a VA Form 9 
(Appeal to Board of Veterans' Appeals) 
and afford them the applicable time 
period for perfecting an appeal to this 
issue.  (The veteran and his 
representative are hereby reminded that 
appellate consideration of this claim may 
be obtained only if a timely appeal is 
perfected.)  If, and only if, the veteran 
files a timely appeal, this issue should 
be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


